IN THE COURT OF APPEALS OF IOWA

                                   No. 13-1196
                             Filed January 14, 2015

RICK CARTER,
     Plaintiff-Appellant,

vs.

LEE COUNTY, IOWA,
     Defendant-Appellee.
________________________________________________________________

      Appeal from the Iowa District Court for Lee County (South), Mary Ann

Brown, Judge.



      A fired employee appeals the district court’s grant of Lee County’s motion

for judgment notwithstanding the verdict. AFFIRMED.



      Curtis Dial of Law Office of Curtis Dial, Keokuk, for appellant.

      Steven E. Ort of Bell, Ort & Liechty, New London, for appellee.



      Heard by Danilson, C.J., and Doyle and Tabor, JJ.
                                        2


TABOR, J.

       Rick Carter envisioned himself a whistleblower, revealing to the public

what he believed to be Lee County’s “troubling pattern of irresponsible money

management” and health and safety violations.      The Lee County supervisors

viewed Carter as an insubordinate employee who demonstrated “a proclivity to

ad hominem attacks on any one disagreeing with him.” The supervisors fired

Carter and Carter sued the county under Iowa Code section 70A.29 (2011), a

statute prohibiting reprisals against employees of political subdivisions who

disclose negative information.

       The suit went to trial and a jury awarded Carter a total of $186,000 in

damages. The county filed motions for a judgment notwithstanding the verdict

(JNOV) and a new trial, alleging Carter failed to present sufficient evidence to

support the jury’s finding he engaged in protected activity that triggered the

termination of his employment. The district court granted the county’s JNOV

motion.

       On appeal, Carter urges us to overturn the JNOV because the district

court erroneously interpreted the whistleblower statute and wrongly viewed the

evidence in the light most favorable to the county. Carter contends we should

reinstate the verdict because it was supported by substantial evidence.

       We conclude the district court properly interpreted the whistleblower

statute and viewed the evidence in the light most favorable to Carter. Applying

those legal standards, the district court correctly determined no reasonable jury

could have found Carter engaged in protected activity. Accordingly, we affirm the

district court’s grant of JNOV.
                                         3


I.       Standard of Review

         A motion for JNOV provides the district court with a second chance to

correct any error in its earlier decision to deny a motion for directed verdict. See

Iowa R. Civ. P. 1.1003(2); Van Sickle Constr. Co. v. Wachovia Commercial

Mortg., Inc., 783 N.W.2d 684, 687 (Iowa 2010).           “When the district court

considers a motion for JNOV, it must view the evidence in the light most

favorable to the party against whom the motion is made.” Schlegel v. Ottumwa

Courier, 585 N.W.2d 217, 221 (Iowa 1998).

         We review a JNOV ruling for legal error. Iowa R. App. P. 6.907; Smith v.

Iowa State Univ. of Sci. & Tech., 851 N.W.2d 1, 18 (Iowa 2014). We consider

the evidence in the same manner as the district court did, asking whether the

plaintiff offered sufficient evidence to generate a jury question. Schlegel, 585
N.W.2d at 221. “To justify submitting the case to the jury, substantial evidence

must support each element of the plaintiff’s claim.” Smith, 851 N.W.2d at 18.

“Substantial evidence” exists if “reasonable minds would accept the evidence as

adequate to reach the same findings.” Id.; Schlegel, 585 N.W.2d at 221. We

take “into consideration every legitimate inference that may fairly and reasonably

be made.” Seastrom v. Farm Bureau Life Ins. Co., 601 N.W.2d 339, 347 (Iowa

1999).

II.      Background Facts and Proceedings

         Viewing the evidence in the light most favorable to Carter, including all

reasonable inferences, the jury could have found the following facts based upon

Carter’s own testimony.
                                              4


        Carter began his employment as maintenance director for Lee County in

2007.     He reported to Larry Kruse, a member of the county’s board of

supervisors and its liaison to the maintenance department.              If Carter had

concerns regarding the maintenance department, he “would question Kruse and,

usually, [Kruse] would have [him] take it to the Board.”

        In 2008, the county began the project of building a new jail, and Kruse

“brought in” Carter to oversee the contractors and “make sure they’re doing their

job right and not . . . taking advantage of the county.” Carter also testified his

role included overseeing outside bids for the jail project such as electrical, air

conditioning, and plumbing contractors. The county hired John Hansen, owner of

the construction management firm Midwest Construction Consultants, to consult

on the jail project. Carter testified Hansen and Kruse showed him diagrams and

blueprints created for constructing the jail and asked for his input.

        At some point, Carter learned the jail plans called for a certain-sized pipe

for the plumbing, and Carter was concerned the specified size was too narrow.

Carter spoke with a master plumber who recommended a larger pipe be used,

and Carter ultimately took his concerns regarding the pipe size to Kruse. Kruse

told him his concerns were “ridiculous,” and Carter asked him if he could present

the issue at the supervisors’ public meeting.       Kruse told him he “better not”

because “it would interfere with the jail.”

        Carter presented his concerns at the public meeting anyway, in

approximately January 2008. Carter testified he told Kruse “it was something I

felt the public should know.” Present at the meeting were the board members,

the county sheriff, the county engineer, and other county department heads.
                                               5


       Carter recalled that some county supervisors were supportive of Carter’s

concerns, but Kruse “was mad” and “didn’t want anything to do with it.”

Ultimately, the board agreed with Carter and chose a larger-sized pipe for the

project.

       During the jail’s construction process, Carter voiced additional concerns to

Kruse and other board members.             Because Kruse and others continued to

disregard Carter’s concerns, Carter continued to air them at public board

meetings. Several concerns he raised at meetings were addressed by the board

and ultimately changed, including how water would be supplied to the jail and the

need for a new leach field for the sewer system. Carter testified other concerns

he voiced were not resolved as he would have liked or not addressed at all, such

as concerns regarding the workmanship by certain contractors in the jail

construction. Carter also expressed concerns the county was hiring contractors

to do work his department could do for no extra cost.

       Carter, as the head of the maintenance department, was in charge of the

department’s funds. He believed some money from his budget was being put

toward construction of the jail because Kruse would ask him “to sign off on a

hundred twenty or a hundred sixty thousand dollars’ worth of receipts.” Carter

refused because he did not know what the receipts were for or from where they

came. Carter raised the issue with the board but was told to “just sign them off

this time, . . . and next time don’t do it.”

       Carter continued to present concerns he had with individual supervisors

and his incredulity of the board’s response at public board meetings. When

asked how many times he did so, he replied: “Too many to even count.” Carter
                                         6


believed the board and others were “working together against the public

taxpayer” and were “trying to hide all the mistakes that came up and not to

address them.”

       Carter acknowledged never taking his complaints regarding the board’s

alleged wrongdoing to other officials.       When asked on cross-examination to

whom he blew the whistle, he admitted he did not report his concerns about

safety and health violations to agencies such as the Occupational Health and

Safety Administration or the Department of Natural Resources.          Instead he

testified that he “whistled all the goddamn day to the Board and everybody that

would listen.”

       In June 2010, Carter received a written reprimand from the supervisors for

his actions during a board meeting. The reprimand detailed Carter’s conduct in

attending a board workshop with the expressed purpose to discredit one of the

county’s contractors on the jail expansion project. The reprimand stated: “Your

job as Maintenance Director is to work as part of the team to get the jail project

completed, not to discredit a specific contractor.”    The reprimand also stated

Carter had “been orally counseled when [he had] previously brought things to the

Board without first discussing them with appropriate team members to follow

proper procedures before bringing things to the Board in a public meeting.”

       In August 2010, Kruse reviewed Carter’s work performance. Kruse stated

on the evaluation:

             [Carter] has an aptitude for analyzing technical issues, but is
       very often ineffective as a leader, communicator and manager.
       Due to these latter deficiencies, [Carter’s] performance is
       substandard and unacceptable. While he has the skill necessary to
       evaluate and potentially solve problems, [Carter’s] judgment when
                                         7


       dealing with key employees, contractors, the [board] and other
       stakeholders has been poor . . . . While it is [Carter’s] duty to
       ensure compliance with public requirements, he must do so in a
       thoughtful and tactful manner which does not create an atmosphere
       of distrust, resentment, suspicion and hostility. Publically “calling
       out” contractors in a public workshop, especially when appropriate
       corrective action is already being taken . . . is not an appropriate
       managerial method. Because such actions led to threats of legal
       action against the [county], corrective action on the part of the
       [board] was required.
              ....
              . . . [Carter] has been dismissive of directives he has
       received and his failure to follow through on important issues
       constitutes insubordination.

Concerning Carter’s ability to be “an effective team player” and to demonstrate

“commitment to a harmonious working environment with co-workers and the

public,” Kruse stated:

               [Carter] seems to have a personal conflict with [b]oard
       members and does very little to moderate his tone and his positions
       in order to show respect for differing viewpoints. While it is
       important for [Carter] to give his opinions, so that the [board has]
       the information they need to act in the public interest, it is critical
       that [Carter] exercise common sense and courtesy, especially when
       the public is present. It is not appropriate to air unvarnished
       opinions or concerns about a contractor in a sort of “ambush”
       fashion. . . . [Carter’s] purported concern about certain contractors
       goes beyond concern for the public and instead sounds very much
       like a personal vendetta. [Carter’s] gratuitous remarks in the local
       newspapers were ill-considered and inappropriate.
               Rather than work to resolve conflicts in a professional
       manner, [Carter] unnecessarily picks public fights over
       constructions issues . . . .
               ....
               The [board] is working toward a professional style of
       government and seeks to avoid turning every public project into a
       political struggle between the various players; it appears that
       [Carter] is not on board with that concept and is instead determined
       to behave as he sees fit. [Carter] is of course encouraged to give
       his opinion, but this behavior must stop.

       In early November 2010, Kruse and Rick Larkin, chair of the county

supervisors, wrote a letter to inform Carter the board would vote on his continued
                                              8


employment at an upcoming meeting. The letter gave numerous reasons Carter

faced disciplinary action up to termination, including that the supervisors had “lost

faith in [his] ability to communicate effectively with the board regarding ongoing

matters” and that other

       members of [c]ounty government to whom [he is] to provide
       services do not feel that [his] communication with them has been
       adequate, and they have been disappointed in [his] handling of
       projects which involve them. This is not to suggest that some major
       projects were not ultimately completed, but rather that [his] lack of
       tact and listening skills caused hard feelings and made the projects
       more complicated and difficult than they should have been.

The board terminated Carter’s employment on November 16, 2010, following a

four-to-one vote.

       In May 2011, Carter filed his petition at law against the county, asserting

he was wrongfully discharged from employment, and the termination violated the

state whistleblower statute, as set forth in Iowa Code section 70A.29(1) (2011).1

The district court held a trial in February 2013. At the close of Carter’s case, the

county moved for a directed verdict, arguing Carter failed to establish he was

engaged in protected activity at the time he made his asserted disclosures. The

county contended Carter only aired his concerns to the supervisors, to whom he

was required to report, and therefore did not do any whistleblowing to afford him

the protections of the whistleblower statute. The court denied the motion for

1
  That provisions states in pertinent part:
        A person shall not discharge an employee from . . . a position in employment by
        a political subdivision of this state as a reprisal for a disclosure of any information
        by that employee to . . . an official of that political subdivision . . . or for a
        disclosure of information to any other public official or law enforcement agency if
        the employee reasonably believes the information evidences a violation of law or
        rule, mismanagement, a gross abuse of funds, an abuse of authority, or a
        substantial and specific danger to public health or safety. This section does not
        apply if the disclosure of the information is prohibited by statute.
Iowa Code § 70A.29(1).
                                          9


directed verdict, saying it “suppose[d] there’s a scintilla of evidence supporting”

Carter’s claim.

       In the defense case, Kruse and several other witnesses testified for the

county. At the end of the trial, the county renewed its motion for directed verdict.

The district court stated, “in viewing the evidence in the light most favorable to

the Plaintiff,” it could not find any evidence Lee County violated the law or was

responsible for any mismanagement or gross abuse of funds or for any specific

danger to public health or safety. But the court noted the existence of actual

misdeeds by the county was not the “sole question” and the jury would be asked

if Carter “reasonably believed that any of those events had occurred” concerning

the management of Lee County. The court found Carter had established by “a

razor thin level” a fact question for the jury on his reasonable belief.

       After closing arguments, the court instructed the jury on the liability issue

as follows:

                In order for [Carter] to recover against [the county] on his
       claim of wrongful termination, [Carter] must prove all of the
       following propositions:
                1. [Carter] was employed by [the county] and was terminated
       from said employment by [the county] on November 16, 2010.
                2. [Carter] reported certain information to a public official or
       law enforcement agency.
                3. [Carter] reasonably believed the information was evidence
       of [the county] committing a violation of law or rule,
       mismanagement, a gross abuse of funds, an abuse of authority, or
       of a substantial and specific danger to public health or safety.
                4. The fact that [Carter] reported said information to a public
       official or law enforcement agency was the determining factor in the
       [the county’s] decision to terminate [Carter’s] employment.
                5. Said termination was a proximate cause of damage to the
       [Carter].
                6. The nature and extent of his damages.
                If [Carter] has failed to prove any of these propositions, he is
       not entitled to damages under this claim. If [Carter] has proved all
                                         10


       of these propositions, he is entitled to damages in some amount
       under this claim.

       The verdict forms required the jury to answer these questions: (1) “Was

[Carter] reasonable in believing that a violation of law or rule, mismanagement, a

gross abuse of funds, an abuse of authority, or a substantial or specific danger to

public health or safety existed or had occurred?”; (2) “Did [Carter] make a report

to a public official or law enforcement agency official of evidence of a violation of

law or rule, mismanagement, a gross abuse of funds, an abuse of authority, or a

substantial or specific danger to public health or safety?”; (3) “Was the report

made by [Carter] the determining factor for a majority of the [supervisors’]

decision to terminate his employment?”; and (4) “Was the [county’s] termination

of [Carter’s] employment a proximate cause of damages to [Carter]?”. The jury

checked “Yes” as to each question and found Carter sustained damages in the

amount of $186,000.

       The county subsequently filed motions for a JNOV and a new trial. It

asserted Carter “failed to present sufficient evidence to establish he was

engaged in a protected activity” and that the board “had any knowledge or

reason to believe Carter was engaged in a protected activity.” Carter resisted,

arguing the only challenges preserved were those previously urged by the county

concerning the sufficiency of the evidence and whether the whistleblower statute

allowed Carter to report his allegations of wrongdoing to the persons he was

accusing of wrongdoing. Carter argued the county failed to preserve any other

claims for the court’s review because they were not raised in its directed verdict

motions. Additionally, Carter argued evidence supported the jury’s verdict.
                                         11


       Following a hearing, the district court granted the county’s JNOV motion.

The court described Carter’s allegations against the county in his direct testimony

as “moving targets” and found it “difficult to pinpoint what specific wrongs he

claimed occurred.” So instead the court focused on Carter’s cross-examination

testimony where the county’s attorney tried to tease out “an itemization of the

purported wrongdoings.”

       Using that framework, the court concluded Carter

       failed to offer any credible evidence of any wrong of [the county]
       that would rise to the level that it justified having someone “blow the
       whistle” on them. But, more importantly, [Carter] has offered no
       evidence that would support his assertion that he was reasonable
       in believing such a violation had taken place. He has offered no
       objective evidence that a reasonable person would believe that
       such a level of wrongdoing had been perpetrated by [the county’s]
       officials. Instead, [Carter] has established that he misunderstood
       several of the actions taken by the [board] and that he disagreed
       with their actions. Merely disagreeing with their actions does not
       rise to the level of proving that the actions of [the county] would
       reasonably be perceived as some type of wrongdoing.

The court further found:

       [W]hen viewing the evidence in the light most favorable to [Carter],
       all that was proven at trial was that [Carter] disagreed with his
       employer’s choices and decisions and that he told them and other
       county officials of this. There was no evidence presented that a
       reasonable mind would accept to establish that there was a
       reasonable basis for [Carter] believing the county committed any
       wrong as envisioned in Iowa Code Section 70A.29. In addition,
       everything that [Carter] reported was either already publicly known
       or at least well known to those involved. It must be kept in mind
       that this is not a First Amendment case wherein [Carter] is claiming
       retaliation for exercising his right to freedom of speech. In order to
       recover, [Carter] must present evidence on the factors set forth in
       Iowa Code Section 70A.29.

Because “it is absolutely clear to an impartial viewer that [Carter] failed to carry

his burden to generate a jury question,” the court reassessed its denial of the
                                        12


county’s motion for directed verdict at the close of the evidence: “This case

should not have been submitted to the jury.”

       Carter now appeals. He contends the district court wrongly applied an

objective standard of reasonable belief. Additionally, he asserts the court viewed

the evidence in the light most favorable to the county because it “unjustifiably

selected evidence against [Carter]” and “added extralegal elements to the

whistleblower statute.” He argues substantial evidence supports the verdict, and

requests attorney fees. We address each argument in turn.

III.   Analysis of Whistleblowing Claim

       In Iowa, employment generally is at will, meaning either party may end the

employer-employee relationship at any time for any reason or for “no reason at

all.” Dorshkind v. Oak Park Place of Dubuque II, L.L.C., 835 N.W.2d 293, 300

(Iowa 2013). But an employee working at will may sue for wrongful discharge

when the employer’s reasons for terminating the employment violate a clearly

defined and well-recognized public policy. Berry v. Liberty Holdings, Inc., 803
N.W.2d 106, 109 (Iowa 2011). Whistleblowing is an example of one such public

policy. Dorshkind, 835 N.W.2d at 300.

              An employee seeking protection under the public-policy
       exception in his or her wrongful-discharge claim must prove the
       following elements:
              (1) the existence of a clearly defined and well-
              recognized public policy that protects the employee’s
              activity; (2) this public policy would be undermined by
              the employee’s discharge from employment; (3) the
              employee engaged in the protected activity, and this
              conduct was the reason the employer discharged the
              employee; and (4) the employer had no overriding
              business justification for the discharge.
                                         13

Id. (internal citations and quotation marks omitted). “If the discharged employee

successfully establishes each of these elements, he or she is entitled to recover

both personal injury and property damage.” Id. (internal citations and quotation

marks omitted).     “The first two elements constitute questions of law to be

determined by the court.” Id. Elements three and four are factual questions to

be resolved by the jury if the plaintiff presents sufficient evidence. See id.

       At issue here is element three—whether Carter engaged in protected

activity. In its introductory instruction, the district court informed the jury that

Carter was alleging the county terminated his employment “because he had

disclosed information to a public official or law enforcement agency that he

reasonably believed was evidence of a violation of a law or rule,

mismanagement, a gross abuse of funds, an abuse of authority, or a substantial

and specific danger to public safety or health.” See Iowa Code § 70A.29(1). The

instruction continued: “If this was the reason he was terminated it was against

public policy.”   A later instruction placed the burden on Carter to establish,

among other things, that he “reported certain information to a public official or law

enforcement agency,” and he “reasonably believed the information was evidence

of [the county] committing a violation of law or rule, mismanagement, a gross

abuse of funds, an abuse of authority, or of a substantial and specific danger to

public health or safety.”

       In granting the JNOV, the district court decided the phrase “reasonably

believed” in section 70A.29(1) reflected an objective standard, and thus the court

was required to determine “whether a reasonably prudent person would believe

that the information was evidence of some wrong on the part of [the county].”
                                         14


The court ultimately held Carter’s disagreement with the actions of his employer,

the Lee County Board of Supervisors, did not rise to the level of proving his

reasonable belief that the county was engaging in wrongdoing. The court further

held “all of the ‘disclosures’ that he made to any official were already known by

that official and others in some form. The ‘disclosures’ that he made were really

[Carter’s] rejection of the decisions or actions taken by his employer.”

       On appeal, Carter takes issue with the district court’s interpretation of the

phrase “reasonably believed” as an objective standard.          Citing Teachout v.

Forest City Community School District, 584 N.W.2d 296, 301 (Iowa 1998), Carter

contends a whistleblower need only show he had “a subjective good-faith belief”

his employer was engaging in wrongdoing and he intended to file a report to

enjoy the protection of the statute.      The county distinguishes Teachout as

specific to child abuse reports under Iowa Code section 232.73, as opposed to

disclosures of information that an employee reasonably believes evidences

wrongdoing under section 70A.29. We agree with the county that Teachout does

not dictate a solely subjective standard here.

       Section 70A.29 requires proof the employee “reasonably believes” the

information being disclosed is evidence of wrongdoing; the provision embraces

both a subjective and an objective standard. See O’Brien v. Emp’t Appeal Bd.,

494 N.W.2d 660, 662 (Iowa 1993) (citing 82 Am.Jur.2d Wrongful Discharge § 60

(1992) (the reasonableness of the whistleblower’s belief that illegal activity is

occurring is measured by a “good faith” standard)). So while Carter’s subjective

understanding and intent are relevant, the key question is whether a reasonable

person in his circumstances would have believed the disclosed information
                                            15


revealed mismanagement, gross abuse of funds, or other comparable

wrongdoing by Lee County. If Carter’s beliefs, however sincere, were objectively

unreasonable, his actions were not protected activity. The district court did not

misinterpret the language of the whistleblower statute.

       Carter further attacks the district court’s JNOV ruling by contending the

court viewed the evidence in the light most favorable to the county because it

“unjustifiably adopted” the county’s version of disputed facts and “ignored

evidence which tended to support” Carter’s position. Carter claims the district

court drew on the county’s cross-examination of him as its “exclusive source of

facts.” Carter misconstrues the court’s reasoning. The court expressly stated it

was viewing the evidence in the light most favorable to Carter. But the court

could not decipher from Carter’s direct examination what information he

presented to public officials or law enforcement which evidenced the county’s

alleged wrongdoings; the court called Carter’s allegations “moving targets.” The

court considered the county’s cross-examination of Carter to be a more concise

itemization of what he asserted the county had done wrong and relied on that

testimony to analyze Carter’s whistleblower protection.2 We see no error in the

court’s reliance on Carter’s cross-examination testimony.

       Carter also asserts the judge added “extralegal” elements to the

whistleblower statute; including the requirement that the county “be unaware of



2
  According to the district court’s JNOV ruling, the “wrongs” identified by Carter included:
(1) problems with the jail sewer system, (2) the HVAC maintenance contract with Vison
& Sill; (3) the supervisors’ alleged request that he prepare false reports concerning the
Department of Human Services/Iowa Workforce Development project; (4) improper
spending from the maintenance budget; and (5) reporting of contractor errors in the jail
project.
                                           16


the wrongdoing” it had engaged in. In discussing Carter’s testimony concerning

the jail project, the court concluded Carter did not “disclose any information that

was not already known to those involved.”          We are not persuaded that this

statement by the district court added an element to section 70A.29.

       The whistleblower provision required Carter to prove his discharge from

employment was in reprisal for his disclosure of information either to public

officials or to a law enforcement agency that he reasonably believed to be

evidence of wrongdoing by the county. See Iowa Code § 70A.29(1). The term

“disclosure” was not defined by the legislature. Courts may consult the dictionary

to give words their plain and ordinary meaning in the absence of a legislative

definition.   See Iowa Code § 4.1(38); Lauridsen v. City of Okoboji Bd. of

Adjustment, 554 N.W.2d 541, 544 (Iowa 1996).               The common meaning of

“disclose” is “to expose to view, as by removing a cover; uncover” or “to make

known, divulge.” The American Heritage Dictionary 402 (2d College ed. 1985).

       As the district court determined, during the trial Carter did not identify any

information he had provided to the county supervisors or the sheriff that was

previously unknown to them.3 Because Carter’s complaints were familiar to the

supervisors and the sheriff before Carter aired them at the public meetings,


3
  Federal courts have interpreted the Whistleblower Protection Act (WPA) to exclude
reports made to the wrongdoer, reasoning the statutory term “disclosure” meant to
reveal something hidden or unknown. See Hudson v. O’Brien, ___ S.W.3d ___, ___,
2014 WL 5394923, at *4 (Mo. Ct. App. 2014). But “recent amendments to the WPA
have abrogated the federal courts’ interpretation of the term ‘disclosure.’ See 5 U.S.C.
§ 2302(8)(f)(1) (Supp. 2014) (‘A disclosure shall not be excluded from [protection]
because . . . the disclosure was made to a supervisor or to a person who participated in
an activity that the employee . . . reasonably believed to be covered by [the statute or]
the disclosure revealed information that had been previously disclosed’).” Id. Prior
federal case law and recent congressional amendments both may be persuasive, but
are not binding authority when we endeavor to interpret our state statute.
                                        17


Carter failed to prove he exposed adverse information within the meaning of the

whistleblower statute. See Obst v. Microtron, Inc., 614 N.W.2d 196, 203 (Minn.

2000) (holding that while previous knowledge by the employer would not always

preclude liability under the whistleblower statute, employee was not whistle-

blower when content of reports was widely known and acknowledged). As the

county argues on appeal: “The only thing Carter was doing was making his views

and disagreements with the Board known to the public.” The legislature did not

include the public in the list of entities to whom wrongdoing may be reported to

obtain whistleblower protection. Iowa Code § 70.A29; cf. Hegeman v. Kelch, 666
N.W.2d 531, 533 (Iowa 2003) (holding report of alleged adverse activity under

section 70A.28 must be to “public official,” which did not include college dean).

       On appeal, Carter continues to offer an opaque description of his

whistleblowing activities, summarizing his position as follows: “Mr. Carter had a

reasonable belief that Lee County mismanaged funds, engaged in fraud and

cronyism, and endangered the public during its construction and maintenance of

the new jail. Mr. Carter reported his reasonable beliefs to the Board of Directors

and the Sheriff, and Mr. Carter was terminated for blowing the whistle.”

       After a careful and detailed analysis, the district court rejected the

reasonableness of Carter’s beliefs, concluding he “has established that he

misunderstood several of the actions taken by the Board of Supervisors and that

he disagreed with their actions. Merely disagreeing with their actions does not

rise to the level of proving that the actions of Lee County would reasonably be

perceived as some type of wrongdoing.” We find no legal error in the district

court’s conclusion that voicing one’s subjective disagreement with the actions of
                                        18

one’s supervisors is not whistleblowing. See Blackburn v. United Parcel Service,

Inc., 3 F. Supp. 2d 504, 517 (D.N.J. 1998) (finding New Jersey’s far-reaching

whistle blower statute was not intended to be a “chronic complainer act” and

opining: “‘Squeaky wheels’ and ‘pains in the ass’ . . . are not protected classes

under the Whistleblower Act.”).      The district court properly determined no

reasonable jury could find Carter’s venting of his complaints at the board of

supervisor meetings merited protection under the whistleblower statute as the

disclosure of information to a public official or law enforcement agency that he

reasonably believed was evidence of a violation of a law or rule,

mismanagement, a gross abuse of funds, an abuse of authority, or a substantial

and specific danger to public safety or health.

       Because we affirm the district court’s grant of JNOV, Carter is not entitled

to attorney fees under section 70A.29(3)(a).

       AFFIRMED.
                                           19


DOYLE, J. (dissenting)

         Although the majority sets forth a well-written and insightful opinion, I must

dissent. In view of the instructions given, there was substantial evidence in the

record to support the jury’s verdict. Therefore, the JNOV should not have been

granted.

         As noted by the majority, the introductory instruction provided to the jury

states, in part:

         [Carter] alleges that his termination was wrongful because the
         [county] terminated him because he had disclosed information to a
         public official or law enforcement agency that he reasonably
         believed was evidence of a violation of the law or rule,
         mismanagement, a gross abuse of funds, an abuse of authority, or
         a substantial and specific danger to public health or safety. If this
         was the reason he was terminated, it was against public policy.
                ....
                Do not consider this summary as proof of any claim. Decide
         the facts from the evidence and apply the law, which I now give
         you.

(Emphasis added.) The use of the word “disclosed” in the summary above is

consistent with the statutory language in Iowa Code section 70A.29(1) (2011),

which is the basis of Carter’s claim. But, this was not the law given to the jury to

apply.

         The marshalling instruction instructs the jury that in order for Carter to

recover against the county on his claim of wrongful termination, he must prove,

among other things, that he “reported certain information to a public official or law

enforcement agency,” and he “reasonably believed the information was evidence

of [the county] committing a violation of law or rule, mismanagement, a gross

abuse of funds, an abuse of authority, or of a substantial and specific danger to

public health or safety.” (Emphasis added.) Unlike section 70A.29(1)’s specific
                                             20


reference to an employee’s “disclosure” of information, the instruction uses the

word “report.” Similarly, question two of the verdict form specifically asks the

jury: “Did [Carter] make a report to a public official.” (Emphasis added.)4

       My review of the record shows no argument made by the county

concerning the discrepancy between the statutory language and the language of

the instruction and verdict form. It is well-established Iowa law that if a party

does not object to an instruction, the instruction becomes the law of the case,

even if the instruction misstated the law. See, e.g., Smith v. Iowa State Univ. of

Sci. & Tech., 851 N.W.2d 1, 34 (Iowa 2014); Pavone v. Kirke, 801 N.W.2d 477,

489 (Iowa 2011); Froman v. Perrin, 213 N.W.2d 684, 689 (Iowa 1973); Desmond

v. Brown, 33 Iowa 13, 16 (1871) (“If the plaintiff had asked an instruction

explaining fully to the jury the legal meaning of the word . . . as applied to the

circumstances of this case, and it had been refused, there might have been

some ground for complaint.          But we could not reverse, for the giving of the

instruction complained of, without denying well-settled and elemental law.”).

Moreover:

       Even a timely objection to jury instructions will not avoid waiver of
       error if the objection is not sufficiently specific. The objecting party
       must specify the matter objected to and on what grounds. The
       objection must be sufficiently specific to alert the trial court to the
       basis of the complaint so that if error does exist the court may
       correct it before placing the case in the hands of the jury. And if the
       objection assails the sufficiency of the evidence supporting an
       instruction, it must specify that portion of the instruction lacking
       evidentiary support and the particular factual deficiency.


4
  I do note jury instruction thirteen states: “It is against the public policy of the state to
discharge an employee for disclosing a violation of law or rule, mismanagement, a gross
abuse of funds, an abuse of authority, or a substantial and specific danger to public
health or safety.” (Emphasis added.)
                                         21

Olson v. Sumpter, 728 N.W.2d 844, 848-49 (Iowa 2007) (internal citations,

alterations, and quotation marks omitted). Because the county did not raise any

objection to the marshalling instruction’s use of “reported” versus “disclosed,” or

the use of the word “report” versus “disclose” in the verdict form, “report” not

“disclose” is the operative law of the case.

         I do not disagree with the meaning given to the word “disclosure” by the

majority, but the law of the case did not require a disclosure by Carter, it required

only that Carter reported information to a public official or law enforcement

agency.     To “report” is “to give an account of.”     Webster’s Third New Int’l

Dictionary 728 (unabr. ed. 2002). Reporting is a more expansive activity than

disclosing, for reporting may include revealing something hidden or unknown; but

unlike disclosing, reporting does not require revealing or uncovering something

unknown. Compare id. with The American Heritage Dictionary 402 (2d college

ed. 1985) (defining “disclose” as stated in the majority’s opinion). Under the

instructions given, Carter had no duty to identify any information he had provided

to the county supervisors or the sheriff that was previously unknown to them.

There is substantial evidence in the record establishing Carter “reported certain

information to a public official or law enforcement agency.”

         I do not disagree with the majority’s interpretation of the statutory

language “reasonably believes.” However, I believe the evidence was sufficient

to have the jury decide the question.      “Reasonableness, of course, is a fact

question.” Pirelli-Armstrong Tire Co. v. Reynolds, 562 N.W.2d 433, 436 (Iowa

1997).     The determination of whether an employee was “engaged in the

protected activity” is a jury question, and therefore the question of whether Carter
                                          22


was “reasonable in believing that a violation of law or rule, mismanagement, a

gross abuse of funds, an abuse of authority, or a substantial or specific danger to

public health or safety existed or had occurred” was a question for the jury. See

Dorshkind v. Oak Park Place of Dubuque II, L.L.C., 835 N.W.2d 293, 300 (Iowa

2013).    I note the term “mismanagement,” perhaps the broadest term in the

subsection, is defined as “corrupt or improper management.” Webster’s Third

New Int’l Dictionary 1444.     “Abuse” is defined as a “departure from legal or

reasonable use; misuse.” Black’s Law Dictionary 10 (9th ed. 2009).

         Based upon Carter’s testimony and ordinary definitions, I cannot say,

viewing the evidence in the light most favorable to Carter, there was no evidence

from which the jury could find that Carter was “reasonable in believing that a

violation of law or rule, mismanagement, a gross abuse of funds, an abuse of

authority, or a substantial or specific danger to public health or safety existed or

had occurred.” This was the exact phrase given to the jury to determine, and

they found Carter’s beliefs reasonable. While the district court clearly did not find

Carter’s beliefs reasonable, and I might agree, we cannot, and should not,

substitute our factual determination where eight jurors found otherwise. “The

weight and credibility of testimony are matters for the jury,” and “[t]his rule applies

even though there are contradictions or inconsistencies in the testimony of a

particular witness.” Becker v. D & E Distrib. Co., 247 N.W.2d 727, 730 (Iowa

1976). “A court cannot set aside a verdict just because it may have reached a

different result,” In re Estate of Bayer, 574 N.W.2d 667, 671 (Iowa 1998), and we

are reluctant to interfere with jury verdicts. See, e.g., Trapalis v. Gershun, 145
N.W.2d 591, 596 (Iowa 1966) (“The jury’s verdict was within the evidence. It is
                                         23


not for us to pass on the weight and credit of the testimony. That is what juries

are for. While it appears that the jury was generous in its award . . . [w]e are

reluctant to interfere under such circumstances.); Slack v. Nease, 124 N.W.2d
538, 541 (1963).     A jury is allowed to settle disputed fact questions.       See

Neumann v. Serv. Parts Headquarters, 572 N.W.2d 175, 176 (Iowa Ct. App.

1997). In this case, the jurors chose to accept Carter’s version of the facts,

which at a minimum could be found to be “mismanagement” by the board.

Consequently, the district court erred when it determined there was no evidence

from which a reasonable person could find that Carter was “reasonable in

believing that a violation of law or rule, mismanagement, a gross abuse of funds,

an abuse of authority, or a substantial or specific danger to public health or safety

existed or had occurred.”

       No doubt Iowa’s public employee whistleblower statute was not intended

to be a “chronic complainer act” protecting “squeaky wheels” and “pain[s] in the

ass.” See Blackburn v. United Parcel Serv., Inc., 3 F. Supp. 2d 504, 517 (D.N.J.

1998). Carter may have only been gadflying, to which there can be little dispute,

but, the jury was not instructed to apply the statutory whistleblower language,

and was therefore not required to find Carter was whistleblowing in order for him

to recover.   Because the jury affirmatively found, and substantial evidence

supports, (1) Carter was “reasonable in believing that a violation of law or rule,

mismanagement, a gross abuse of funds, an abuse of authority, or a substantial

or specific danger to public health or safety existed or had occurred”; (2) he

made “a report to a public official or law enforcement agency official of evidence

of a violation of law or rule, mismanagement, a gross abuse of funds, an abuse
                                         24


of authority, or a substantial or specific danger to public health or safety”; (3) the

report made by Carter was “the determining factor for a majority of the [Board’s

members’] decision to terminate his employment”; and (4) the county’s

“termination of [Carter’s] employment a proximate cause of damages to [Carter],”

the district court erred in granting the county’s motion for JNOV. Accordingly, I

would reverse the district court’s ruling and reinstate the jury verdict and its

damages award.